TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 8, 2021



                                      NO. 03-19-00471-CR


                               Gerald Wilson Thomas, Appellant

                                                  v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
                MODIFIED AND, AS MODIFIED, AFFIRMED --
                    OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment of conviction to accurately reflect that

Thomas’s “Degree of Offense” is a “Second-Degree Felony Enhanced to Habitual Offender

(25 Years to 99 Years or Life)” and that the “Statute for Offense” from the Penal Code is

“22.02(a)(2).” The judgment, as modified, is affirmed. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.